Citation Nr: 0120912	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

Initially, this matter came before the Board of Veterans' 
Appeals on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits.  In July 2000, the Board vacated a November 1999 
decision which denied the claims.  In another decision dated 
in July 2000, the Board again denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits.  By an Order dated in March 
2001, the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as the Court) vacated the Board's 
decision and remanded this matter to the Board.


REMAND

In its July 2000 decision, The Board denied the appellant's 
claims as not "well-grounded."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under Section 7 of the Veteran's Claims Assistance Act of 
2000,  when a claim has been denied as not well grounded, an 
appellant may request or the Secretary of Veterans Affairs, 
on his own motion, may order the claim readjudicated.  In 
this case, the appellant has requested that her claim be 
readjudicated in light of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and undertake any development which is 
required to assist the appellant in the 
development of her claims.

2.  If the appellant has or can obtain 
evidence that supports her claim, such 
evidence must be submitted to the RO.  In 
particular, the she should submit medical 
evidence that shows that the veteran's 
death resulted from smoking tobacco 
during his service, or that the veteran 
became dependent upon nicotine from 
tobacco use during his service and such 
dependence was a proximate cause of his 
death.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for he 
cause of the veteran's death and 
entitlement to DEA.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



